DETAILED EXPLANATION
Applicability of AIA  or Pre-AIA  Provisions 
00.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
It is noted, however, that if determining the status of this application as being subject to first inventor to file provisions of the AIA  is incorrect, then any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the rationale supporting the rejection, and prior art relied upon, if any, would be the same under the AIA  and pre-AIA  statuses. 
01.	The 7/20/2021 "Response" fails to respond to the 6/24/2021 "Office Action" because of the following omission(s). 
37 CFR § 1.111 (b) requires that "[A]pplicant's or patent owner’s response must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action." 37 CFR § 1.111 (b) explicitly requires that Applicant's Response: 
a.	"present[s] arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references;" and
b.	[is] a writing [that] distinctly and specifically points out the supposed errors in the examiner’s action," and
c.	replies to every ground of objection and rejection in the prior Office action."
Additionally, 37 CFR § 1.111 (b) explicitly notes that "[a] general allegation that the claims define a patentable invention without specifically pointing out 
When "amending in reply to a rejection of claims in an application or patent under reexamination," 37 CFR § 1.111(c) requires that Applicant's Response:
a.	"clearly point out the patentable novelty which [Applicant] thinks the [amended] claims present in view of the state of the art disclosed by the references cited or the objections made," and
b.	"also show how the amendments avoid such references or objections." 
The 7/20 Response neither files a terminal disclaimer nor explains how the amendments distinguish the pending claims over the double patenting rejection over claims of U.S. Pat. No. 10,564,356 to "Carothers." Instead, the Response asks that the Rejection be withdrawn, which request does not advance prosecution. 
Because of this omission, the Response on its face fails to satisfy 37 CFR §§ 1.111 (b) and (c), and, therefore, is non-responsive. 
Accordingly, to avoid abandoning this Application, since the Response appears to be bona fide, Applicant must file a response correcting the above described omission(s) and matter(s), and satisfying the requirements of 37 CFR § 1.111 and § 1.121, within a shortened statutory period of TWO MONTHS from the mailing date of this notice. Extension of this time period may be granted under 37 CFR § 1.136(a). 
CONCLUSION
A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. THIS TIME PERIOD IS EXTENDIBLE UNDER 37 CFR § 1.136(A).
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814
1-571-272-7779